Case 19-01133 Doc 51 Filed 08/28/20 Entered 08/28/20 13:44:07 Main Document Page 1 of 2

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF LOUISIANA

IN RE: CASE NO, 19-12337
ROYAL ALICE PROPERTIES, LLC SECTION “A”
DEBTOR CHAPTER 11

ROYAL ALICE PROPERTIES, LLC

PLAINTIFF ADV NO. 19-0113
VERSUS
AMAG, INC.

DEFENDANT

MOTION FOR SUMMARY JUDGMENT

Pursuant to Federal Rule of Bankruptcy Procedure 7056 and Local Rule 7056-1 of the
United States Bankruptcy Court for the Eastern District of Louisiana, Defendant AMAG, Inc., by
and through its attorneys of record, moves this Court for the entry of summary judgment in its
favor on all of its claims for declaratory relief set forth in Debtor and Plaintiff Royal Alice
Properties, LLC’s Complaint for Declaratory Relief. The grounds for this Motion for Summary
Judgment (“Motion”) are set forth in Defendant AMAG, Inc.’s Memorandum in Support of

Motion for Summary Judgment filed in support of this Motion. This Motion is also supported by

MOTION FOR SUMMARY JUDGMENT - 1
07616.0191.13105131.1
Case 19-01133 Doc 51 Filed 08/28/20 Entered 08/28/20 13:44:07 Main Document Page 2 of 2

the Declarations of Steven C. Markoff, Robert Freek and John F. Kurtz, Jr. and the exhibits

attached to those Declarations.

DATED THIS 26th day of August, 2020.

/s! John F. Kurtz, Jr.
John F. Kurtz, Jr. (Admitted Pro Hac Vice)
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208.954.5232
Email: jkurtz@hawleytroxell.com
Attorney for AMAG, Inc.

MOTION FOR SUMMARY JUDGMENT — 2
07616.0191.13105131.1
